2020 WI 31

                  SUPREME COURT         OF   WISCONSIN
CASE NO.:              2019AP1771-D


COMPLETE TITLE:        In the Matter of Disciplinary Proceedings
                       Against Willem James Noorlander, Attorney at
                       Law:

                       Office of Lawyer Regulation,
                                 Complainant,
                            v.
                       Willem James Noorlander,
                                 Respondent.

                         DISCIPLINARY PROCEEDINGS AGAINST NOORLANDER

OPINION FILED:         April 9, 2020
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
NOT PARTICIPATING:




ATTORNEYS:
                                                                      2020 WI 31
                                                              NOTICE
                                                This opinion is subject to further
                                                editing and modification.   The final
                                                version will appear in the bound
                                                volume of the official reports.
No.   2019AP1771-D


STATE OF WISCONSIN                          :              IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Willem James Noorlander,
Attorney at Law:

Office of Lawyer Regulation,
                                                                    FILED
               Complainant,                                     APR 9, 2020

          v.                                                       Sheila T. Reiff
                                                               Clerk of Supreme Court

Willem James Noorlander,

               Respondent.




      ATTORNEY      disciplinary    proceeding.        Attorney's         license

suspended.



      ¶1       PER CURIAM.    We review a stipulation filed pursuant to

Supreme Court Rule (SCR) 22.121 by the Office of Lawyer Regulation



      1   SCR 22.12 provides:

           (1) The director may file with the complaint a
      stipulation of the director and the respondent to the
      facts, conclusions of law regarding misconduct, and
      discipline to be imposed. The supreme court may consider
      the complaint and stipulation without the appointment of
      a referee, in which case the supreme court may approve
      the stipulation, reject the stipulation, or direct the
                                                        No.        2019AP1771-D



(OLR) and Attorney Willem James Noorlander.      In the stipulation,

Attorney Noorlander admits the misconduct alleged by the OLR and

the parties agree to a 60-day suspension of his Wisconsin law

license.

    ¶2     We adopt the stipulated facts and conclusions of law. We

agree    that   Attorney   Noorlander's    misconduct     warrants         the

suspension of his Wisconsin law license for a period of 60 days.

The OLR did not request restitution and we impose no restitution.

Initially, the OLR sought costs, but Attorney Noorlander entered

into the stipulation prior to the appointment of a referee, so we




    parties to consider       specific    modifications       to     the
    stipulation.

         (2) If the supreme court approves a stipulation, it
    shall adopt the stipulated facts and conclusions of law
    and impose the stipulated discipline.

         (3) If the supreme court rejects a stipulation, a
    referee shall be appointed and the matter shall proceed
    as a complaint filed without a stipulation.

         (3m) If the supreme court directs the parties to
    consider specific modifications to the stipulation, the
    parties may, within 20 days of the date of the order,
    file a revised stipulation, in which case the supreme
    court may approve the revised stipulation, adopt the
    stipulated facts and conclusions of law, and impose the
    stipulated discipline. If the parties do not file a
    revised stipulation within 20 days of the date of the
    order, a referee shall be appointed and the matter shall
    proceed as a complaint filed without a stipulation.

         (4) A stipulation rejected by the supreme court has
    no evidentiary value and is without prejudice to the
    respondent's   defense   of  the   proceeding   or   the
    prosecution of the complaint.

                                  2
                                                           No.        2019AP1771-D



will   not    impose    the   costs   of   this   proceeding     on     Attorney

Noorlander.

       ¶3    Attorney Noorlander was admitted to the practice of law

in Wisconsin on January 5, 1999.           He resides in Milwaukee and has

not previously been the subject of professional discipline.

       ¶4    The complaint and stipulation concern five counts of

misconduct involving two clients.           According to the complaint and

the stipulation, in 2015, Attorney Noorlander represented "CQAP",

on behalf of his then-law firm Gierke Frank Noorlander (GFN), in

a civil law suit that he filed on CQAP's behalf in Racine County.

       ¶5    On October 27, 2015, the circuit court issued an order

stating that the CQAP case would be dismissed in 20 days unless

good cause was shown as to why the order should not be entered.

Attorney Noorlander failed to respond to the order and the circuit

court dismissed the CQAP case without prejudice, due to Attorney

Noorlander's failure to serve the defendant or to prosecute the

matter.     Attorney Noorlander did not inform CQAP that the case had

been dismissed and subsequently told his client that he had
obtained a judgment against the defendant, which was not true.

       ¶6    In September 2017, Attorney Noorlander informed CQAP

that the defendant had filed a motion to vacate the (fictitious)

judgment.      He provided CQAP with a fabricated "Motion to Vacate"

which he had drafted with a purported electronic signature of

defense      counsel.     The   fabricated     motion   contained        defense

counsel's name and address, but an incorrect state bar number.

       ¶7    The remaining counts of the complaint relate to Attorney
Noorlander's representation of R.H.           On or about July 15, 2016,
                                       3
                                                             No.     2019AP1771-D



R.H. hired GFN to represent him in a breach of contract and

replevin case filing concerning the sale of motors and an air

compressor.        R.H. paid GFN a $1,500 advanced fee for Attorney

Noorlander's representation.

      ¶8     For the first several months of the representation,

Attorney Noorlander performed steady work on behalf of R.H. and

was responsive to R.H.'s requests for information.                 Beginning in

June 2017 that changed.        R.H. sent emails to Attorney Noorlander

requesting a status update and advising Attorney Noorlander he

could meet with the defendant to collect the equipment in dispute.

On July 20, 2017, Attorney Noorlander responded that he would reach

out and schedule a date to pick up the equipment. Thereafter,

however, Attorney Noorlander failed to respond to R.H.               He ignored

emails and telephone messages in August, September, and October of

2017.      In November 15, 2017, R.H. emailed Attorney Noorlander to

inform him that he could meet with the defendant on December 14,

2017, to identify disputed property in the defendant's possession.

R.H. asked for a "copy of correspondence that Noorlander said he
was sending to the other party" and, if he hadn't sent it, R.H.

directed Attorney Noorlander to send the letter "without delay."

R.H. also asked Attorney Noorlander to keep him informed.                     On

December     20,   2017,   Attorney   Noorlander   emailed    R.H.     a   draft

complaint for replevin for R.H.'s review.            Attorney Noorlander

stated that a judgment in replevin from the circuit court would

result in an order for the return of R.H.'s property.               On December

21,     2017,   R.H.   emailed   Attorney    Noorlander      approving       the
complaint.
                                      4
                                                          No.     2019AP1771-D



     ¶9     In a January 2, 2018 email to R.H., Attorney Noorlander

stated, "With your permission I am going to start the year by

filing and serving this complaint.            They will have 20 days to

answer or otherwise plead, but hopefully they will reach out before

that to discuss resolution."           In a January 3, 2018 email to

Attorney    Noorlander,     R.H.    stated,   "Assuming   that     you   have

incorporated my corrections, please proceed."        Attorney Noorlander

did not proceed.

     ¶10    In a January 11, 2018 email to Attorney Noorlander, R.H.

asked if the replevin complaint had been filed.            On January 12,

2018 Attorney Noorlander replied by email that it had been filed

and he was awaiting confirmation of service.          This was not true.

Attorney Noorlander had not filed the complaint.                On March 27,

2018, R.H. filed a grievance with the OLR.

     ¶11    On May 30, 2018, the OLR sent written notice of its

formal investigation to Attorney Noorlander, requesting that he

submit a written response on or before June 22, 2018.               Attorney

Noorlander did not respond.        He then failed to respond to the OLR's
follow-up requests.       Eventually, on August 8, 2018, the OLR filed

a motion with this court, asking this court to direct Attorney

Noorlander to show cause as to why Attorney Noorlander's law

license    should   not   be   temporarily    suspended   for    failing   to

cooperate with the OLR's investigation.          See SCR 22.03(4).       This

court issued the order.         OLR v. Noorlander, No. 2018XX1257-D,

unpublished order (Sup. Ct. Aug. 15, 2018).

     ¶12    On August 31, 2018, the OLR received a letter from
Attorney Noorlander's lawyer, requesting an extension.              Finally,
                                      5
                                                      No.   2019AP1771-D



on October 11, 2018, the OLR received a sufficient response from

Attorney Noorlander.    Accordingly, on October 15, 2018, this court

granted the OLR's request to dismiss the motion for temporary

license suspension.

     ¶13   On September 18, 2019, the OLR filed a complaint against

Attorney   Noorlander   alleging   the   following   five   counts   of

misconduct:

     Count One: By representing to CQAP that he had obtained
     a judgment against the defendant in the Racine County
     case, when in fact he had not done so; by drafting a
     fabricated "Motion to Vacate" in the name of defense
     counsel; and by concealing from CQAP that the case had
     been dismissed, Attorney Noorlander violated SCR
     20:8.4(c).2

     Count Two: By failing to file the replevin action
     requested   by R.H., Attorney Noorlander  violated
     SCR 20:1.3.3


     Count Three: By failing to keep R.H. reasonably
     informed regarding the status of the case, and by failing
     to respond to R.H.'s emails and telephone calls
     requesting information, Attorney Noorlander violated SCR
     20:1.4(a)(3)4 and (4).5

     Count Four: By informing R.H. that he had filed the
     replevin action, when in fact he had not done so,
     Attorney Noorlander violated SCR 20:8.4(c)

     2 SCR 20:8.4(c) provides: "It is professional misconduct for
a lawyer to engage in conduct involving dishonesty, fraud, deceit
or misrepresentation."
     3 SCR 20:1.3 provides: "A lawyer shall act with reasonable
diligence and promptness in representing a client."
     4 SCR 20:1.4(a)(3) provides: "A lawyer shall keep the client
reasonably informed about the status of the matter."
     5 SCR 20:1.4(a)(4) provides: "A lawyer shall promptly comply
with reasonable requests by the client for information."

                                   6
                                                                 No.   2019AP1771-D


       Count Five: By willfully failing to provide the OLR
       with a timely written response to R.H.'s grievance,
       Attorney   Noorlander   violated  SCR   22.03(2),6 and
       SCR 22.03(6),7 enforceable via SCR 20:8.4(h).8
       ¶14      On or about December 13, 2019, the OLR and Attorney

Noorlander executed the stipulation now before the court.                       In

addition to stipulating to the facts as set forth above, the

parties stipulated to discipline in the form of a 60-day suspension

of Attorney Noorlander's Wisconsin law license.

       ¶15      The parties' stipulation provides that it did not result

from plea bargaining.         Attorney Noorlander represents and verifies

that       he   fully   understands   the       allegations,   the   ramifications


       6   SCR 22.03(2) provides:

            Upon commencing an investigation, the director
       shall notify the respondent of the matter being
       investigated unless in the opinion of the director the
       investigation of the matter requires otherwise.      The
       respondent shall fully and fairly disclose all facts and
       circumstances pertaining to the alleged misconduct
       within 20 days after being served by ordinary mail a
       request for a written response. The director may allow
       additional time to respond. Following receipt of the
       response, the director may conduct further investigation
       and may compel the respondent to answer questions,
       furnish documents, and present any information deemed
       relevant to the investigation.

       SCR 22.03(6) provides: "In the course of the investigation,
       7

the respondent's wilful failure to provide relevant information,
to answer questions fully, or to furnish documents and the
respondent's misrepresentation in a disclosure are misconduct,
regardless of the merits of the matters asserted in the grievance."

       SCR 20:8.4(h) provides: "It is professional misconduct for
       8

a lawyer to fail to cooperate in the investigation of a grievance
filed with the office of lawyer regulation as required by SCR
21.15(4), SCR 22.001(9)(b), SCR 22.03(2), SCR 22.03(6), or SCR
22.04(1)."

                                            7
                                                                         No.     2019AP1771-D



should the court impose the stipulated level of discipline, his

right to contest this matter, and his right to consult with

counsel; he has consulted with counsel; his entry into this

stipulation is made knowingly and voluntarily; he has read the

complaint and this SCR 22.12 stipulation; and his entry into this

stipulation represents his decision not to contest the allegations

in the complaint or the level and type of discipline sought by the

OLR's Director.

      ¶16     The parties further stipulated that a 60-day suspension

of Attorney Noorlander's license to practice law in Wisconsin is

an appropriate sanction for Attorney Noorlander's misconduct.                            The

OLR   filed     a    memorandum       in    support       of    the   stipulation     which

discusses attorney disciplinary cases that resulted in 60-day

suspensions for generally similar misconduct.

      ¶17     The OLR's memorandum states that the case most similar

to the facts at issue here is In re Disciplinary Proceedings

Against Callahan, 2016 WI 8, 366 Wis. 2d 503, 874 N.W.2d 98. There,

we imposed a 60-day suspension on a lawyer with no prior discipline
for filing a complaint after the statute of limitations expired;

soliciting a settlement without the client's authority; failing to

communicate with his client about the status of the claim; failing

to    perform        the    necessary        work        to    advance     the     client's

discrimination         claim;    and       failing       to    provide   timely     written

responses     to      the     OLR's    investigative           letters    regarding      the

client's grievance.             The OLR also points to In re Disciplinary

Proceedings         Against    Lewis,      2002 WI 115,    256 Wis. 2d 41,     651
N.W.2d 734.         There, we imposed a 60-day suspension on a lawyer
                                              8
                                                                      No.    2019AP1771-D



with no prior discipline for committing five counts of misconduct

arising out of complex business dealings where the attorney failed

to obtain written consent from clients regarding a potential

conflict of interest; failed to file a lawsuit; failed to act with

reasonable diligence and promptness in representing the client;

failed to keep a client reasonably informed about the status of

the   representation;          and     failed     to     cooperate    in     the    OLR's

investigation.          See also In re Disciplinary Proceedings Against

McNeely, 2008 WI 91, 313 Wis. 2d 283, 752 N.W.2d 857 (60-day

suspension imposed on lawyer with no prior discipline for three

counts of misconduct including failure to discuss or obtain written

waivers regarding potential conflicts of interest; making false

statements of fact to a tribunal; and engaging in misconduct

involving dishonesty, fraud, deceit or misrepresentation); In re

Disciplinary        Proceedings         Against        Paul,   2007 WI 11,     298
Wis. 2d 629, 726 N.W.2d 253 (60-day suspension imposed for eight

counts of misconduct including, inter alia, failure to obtain

client's permission prior to signing a stipulation; failure to
inform client that he had filed a stipulation dismissing her case;

failure to take action on a client's case resulting in dismissal;

and failure to notify the client of the dismissal).

      ¶18    We adopt the stipulation and the stipulated facts and

conclusions        of   law,     and    accept     and     impose     the    stipulated

discipline. We agree that the seriousness of Attorney Noorlander's

misconduct warrants the suspension of his Wisconsin law license

for   60    days    and   that    our    precedent       supports     this    level   of
discipline.        The OLR does not seek restitution, so we impose none.
                                           9
                                                       No.    2019AP1771-D



In its complaint, the OLR requested costs but in light of the

stipulation, we do not impose costs.

     ¶19    IT IS ORDERED that the license of Willem James Noorlander

to practice law in Wisconsin is suspended for a period of 60 days,

effective    the date of this order.

     ¶20    IT IS FURTHER ORDERED that Willem James Noorlander shall

comply with the provisions of SCR 22.26 concerning the duties of

a person whose license to practice law in Wisconsin has been

suspended.

     ¶21    IT   IS   FURTHER   ORDERED   that   compliance   with    all

conditions of this order is required for reinstatement.               See

SCR 22.28(2).

     ¶22    DANIEL KELLY, J., did not participate.




                                   10
    No.   2019AP1771-D




1